Title: From John Adams to Rufus King, 2 December 1814
From: Adams, John
To: King, Rufus



Dear Sir
Quincy December 2d. 1814

I am very much obliged to you for the information, melancholly as it is to me, of the death of Mr Gerry.
A Friendship of forty years I have found a rarity, though not a Singularity. I am left alone. While Paine Gerry and Lovell lived, there were Some that I Seemed to know: but now not one of my Contemporaries and Colleagues is left.
Can there by any deeper damnation in this Universe, than to be condemned to a long Life? in danger Toil and Anxiety? to be rewarded only with Abuse Insult and Slander? and to die at Seventy, leaving to an amiable Wife and nine amiable Children nothing for an inheritance, but the contempt hatred and Malice of the World?
How much pretier, a thing it is, to be a disinterested Patriot like Washington and Franklin, live and die among the Hozannas and Adorations of the Multitude and leave half a Million to one Child or to no Child?
Do you wonder at Tacitus and Quintillian? I do: but not at the profoundness of their Philosophy. I am astonished at the Shallowness of it. I am amazed at their Vanity and Presumption in pretending to judge, the Government of this all. Their only true Philosophy Should have been Submission and Resignation.
I am, Sir, with much respect and real Esteem, You obliged humble Servant

John Adams